Dear Mr. Temple:
As Chairman of the Sabine River Authority (SRA), you asked the Attorney General whether the SRA has the statutory authority to (1) establish a sewer and water district within its territorial jurisdiction and (2) collect participation or hook-up fees.
Although the SRA has within its general framework broad and sweeping authority to deal with pollution and related problems, we believe the SRA, for the following reasons, should seek legislative approval before attempting to form a sewer and water district.
The SRA was created by Act 261 of 1950 (LSA-R.S. 38:2321 to 2337). It has jurisdiction over all land in the parishes of DeSoto, Sabine, Vernon, Beauregard, Calcasieu and Cameron lying within the watershed of the Sabine River and its tributary waterways. Generally, the SRA can purchase or construct works and facilities in order to conserve, store, control, preserve, utilize and distribute the rivers and streams of the Sabine River watershed. The SRA, however, does not have the specific statutory right to establish a sewer and water district.
Title 33 of the Revised Statutes, particularly LSA-R.S. 33:3881 and33:3911, gives police juries and municipal corporations (cities) the power to create sewerage districts.  If the SRA's extensive general statutory capability includes the right to create a sewage district, there would be an overlapping of authority.  Any such duplication of dominion, if indeed one exists here, should be addressed by the legislature.
We note that legislative intent of sorts was expressed during the most recent session in Baton Rouge.  House Bill 1994, attempting to create the Sabine River Water and Sewer Commission, received favorable consideration in the House but not in the Senate.
Considering the foregoing, the most prudent, appropriate path for the SRA to take regarding sewer and water districts within its jurisdiction is to call upon the state legislature, again, for explicit authority notwithstanding R.S. 33:3881 and 3911.
If we can be of further assistance, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ H. CHARLES GAUDIN Assistant Attorney General
RPI:HCG/bgc